Citation Nr: 0606206	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-12 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depressive disorder and post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from January 1969 to June 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA).

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2004, at which time the Board reopened 
and remanded for additional development a claim of 
entitlement for service connection for a psychiatric 
disorder.   Following the completion of the RO's actions, the 
case was 
returned to the Board for further review.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy while 
serving on active duty.

2.  The veteran does not have a verified inservice stressor. 

3.  The preponderance of the evidence is against finding that 
the veteran has PTSD that is related to his military service.

4.  An acquired psychiatric disorder was not shown in 
service, a psychosis was not identified within the one-year 
period following the veteran's discharge from active duty, 
and the preponderance of the competent evidence is against 
finding that a current psychiatric disorder, howsoever 
diagnosed, is related to his period of military service or 
any event thereof.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depressive 
disorder and PTSD was not incurred or aggravated as a result 
of military service, and a psychosis may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
3.307, 3.309. (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a May 2004 
letter and the June 2005 supplemental statement of the case, 
amongst other documents, fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the appellant to submit all pertinent evidence in his 
possession.  Further, VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, although the May 2004 letter and the June 2005 
supplemental statement of the case were provided to the 
appellant after the adjudication of the April 2003 rating 
decision, the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured any error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Hence, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Background.

In 1970, the veteran was diagnosed with a schizoid 
personality disorder during service and separated as 
unsuitable for military duty.  At the veteran's first VA 
examination in February 1981, he was again diagnosed with a 
schizoid personality.

In January1986, Ruth Martin, M.D., opined that the veteran 
seemed to have a disability which originated in-service due 
to the fact that he was "well adjusted" prior to serving in 
the military.

Post service VA medical records are replete with multiple 
diagnoses pertaining to polysubstance abuse, alcohol abuse, 
dysthymia, depression, and personality disorders.

The RO denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder in rating decisions 
dated in March 1971, May 1985, and April 1986.  The RO based 
these denials on the following findings: (1) physicians 
diagnosed the veteran with a schizoid personality, noted to 
be a constitutional or developmental abnormality that is not 
a disability under the law; and (2) physicians also diagnosed 
the veteran with mixed substance abuse disorder and drug 
dependency, which developed as a result of the veteran's own 
vicious habits.  In its prior decisions, the RO considered 
the veteran's service medical and personnel records, VA and 
private treatment records, and VA examination reports.

The veteran now seeks service connection for a psychiatric 
disorder, to include a depressive disorder and PTSD on the 
basis that these developed secondary to sexual harassment 
suffered in service.

In August 2002, the appellant was seen for a VA examination.  
He reported coming to the examination to discuss a history of 
"sexual trauma" in the military.  Following examination the 
pertinent diagnoses were major depression secondary to 
Hepatitis C; opioid, cocaine and alcohol dependence; and a 
personality disorder, not otherwise specified, with 
antisocial and narcissistic traits.  The examiner opined that 
the veteran did not meet the diagnostic criteria for PTSD.  

In a VA examination in March 2003, the examiner noted that 
the veteran claimed that his discharge from service secondary 
to character and behavioral disorder was a complete cover up.  
The veteran stated that he had been harassed in Boise, Idaho 
for dating a white woman and reassigned.  At his new 
assignment at Lockbourne Air Force Base he reportedly was 
sexually propositioned and harassed by a sergeant.  The 
appellant did not remember the name of the sergeant, who he 
believed had since died.  The veteran also noted being 
sexually molested by his sister at age three or four.  The 
examiner noted that it was the veteran's rather naive view 
that all the problems he has had throughout his entire life 
including his very virulent problems with drugs and alcohol, 
with the consequent development of hepatitis C, were all 
related to this six month period in 1970.  

The examiner noted personally examining the veteran in April 
2001 and diagnosing polysubstance abuse, a mixed personality 
disorder, and a major depressive disorder secondary to the 
impact of drug and alcohol addiction on his life.  The 
examiner noted that the veteran never mentioned any alleged 
sexual harassment at that time or to any other VA examiner 
over the past 10-15 years of treatment at VA.  In August 2002 
during an intake evaluation for a drug abuse program the 
veteran mentioned alleged sexual harassment as the basis for 
"all" his difficulties.  The diagnoses were major 
depressive disorder; opiate, cocaine, and alcohol dependence; 
and a personality disorder, with anti-social and narcissistic 
aspects.  

The examiner noted that a review of the service and post 
service medical records failed to reveal any sexual 
harassment claims. Service medical records indicated 
psychiatric treatment for a personality disorder and an 
inability to adjust to military life.  The veteran had been 
addicted to cocaine, heroin, and alcohol for decades; and had 
a history of four or five failed rehabilitation attempts.  
The appellant claimed to have been clean and sober for two 
years, but he went through a detoxification program in 
February 2002.  He denied a family history of alcohol or drug 
addiction.  However, the records revealed that his 
grandfather was an alcoholic and his brother died of alcohol 
related difficulties.  

The examiner noted that the veteran was hostile, guarded, and 
defensive.  He did not want to answer questions about his 
life and he fully expected the examiner to accept whatever he 
said as the truth.  The veteran became increasingly angry and 
argumentative whenever inconsistencies were pointed out or 
clarifications were requested.  There appeared to be a 
"major and colossal" (sic) impairment in his judgment and 
insight as a result of very severe character pathology and 
orientation towards blaming others for his behavior and 
seeking compensation.  The diagnostic impressions, based on a 
review of the medical records, the claims file, and the 
clinical examination, were a severe recurrent major 
depressive disorder, secondary to multiple life stressors 
(mostly drug and alcohol addiction, criminal behavior and 
character pathology and the negative impact these have had on 
his life); chronic, severe, polysubstance and opiate 
dependence, currently in reported remission (via the 
veteran's unverified report); and a very severe mixed 
personality disorder, with anti-social and narcissistic 
aspects.

The examiner in summation noted that he failed to find 
sufficient evidence to justify a diagnosis of PTSD or service 
connection for an Axis I primary psychiatric disorder, 
secondary to alleged sexual harassment.  The alleged sexual 
harassment was not verifiable.  Complicating the matter even 
further was the veteran's history of character pathology with 
anti-social aspects and history of failure to accept 
responsibility for his own behavior, and to have engaged in 
irresponsible and impulsive behavior throughout most of his 
life.  

In March 2003, the veteran submitted an evaluation from the 
Center for Behavioral Medicine.  They diagnosed moderate, 
recurrent major depression; a history of drug and alcohol 
dependence; Post Traumatic Stress Disorder (this 
"diagnosis" was typed using a different font); and an anti-
social personalty disorder.  The evaluation itself does not 
reference any symptoms of PTSD.

At a May 2004 VA examination the examiner noted the veteran 
had been evaluated numerous times and had undergone several 
VA examinations.  The diagnoses consistently were depression, 
polysubstance abuse, and a mixed personality disorder.  No 
diagnosis of PTSD had been made and no diagnosis related to 
military service was ever made.  The veteran had never had 
any psychiatric hospitalizations.  The only admissions had 
been for substance dependence detoxification or 
rehabilitation.    

The examiner noted the Center for Behavioral Medicine 
evaluation.  The examiner opined that the diagnosis of PTSD 
appeared to have been added as it typed using a larger 
typeface.  The examiner found nothing in the Center for 
Behavioral Medicine's report supporting the diagnosis.  The 
VA examiner's diagnostic impressions were a chronic dysthymic 
disorder, unrelated to service; alcohol, opioid, and 
polysubstance dependence, in remission; and a mixed 
personality disorder, with anti-social, narcissistic, and 
schizoid features.

The examiner found that the veteran did not meet the DSM-IV 
diagnostic criteria for PTSD either in terms of an identified 
stressor or in terms of symptoms presented. Neither did he 
meet the DSM-IV diagnostic criteria for any Axis I 
psychiatric disorder related to service.  The entire medical 
record supported a diagnosis of a preexisting personality 
disorder.  The appellant did meet the diagnostic criteria for 
chronic depression secondary to multi situational issues 
including the impact of his personality disorder, long term 
alcohol, polysubstance, and opioid dependence, and hepatitis 
C.  The examiner noted that the evidence revealed that the 
veteran began abusing alcohol and probably drugs at the age 
of 15.  

The claims file contains extensive medical records primarily 
for treatment for alcohol and drug abuse and related 
disabilities.  There is no medical nexus opinion which 
relates any current psychiatric disorder, to include a 
depressive disorder and/or PTSD to service.  The records 
consistently diagnose depression as secondary to long term 
alcohol, polysubstance, and opioid dependence, and hepatitis 
C.  Likewise, there is no medical opinion which offers any 
nexus between any diagnosed PTSD and service.

The file contains extensive Social Security Administration 
(SSA) records which reveal that the veteran was not 
"disabled," and SSA benefits were denied on numerous 
occasions between 1983 and 1997.  The diagnoses assigned 
included multiple substance abuse, depression with anxiety, 
mood disorders, hepatitis C, and gastritis.

Analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Service 
connection for a psychosis may be granted if manifest to a 
compensable degree within one year of separation from 
service, if the veteran has more than 90 days of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a).  

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV)

If it is determined that a veteran did not engage in combat 
with the enemy, or if the claimed stressor is not related to 
combat, then the appellant's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of behavior 
changes that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

In this case, the service records do not show the veteran 
engaged in combat, and it is not contended otherwise. His 
entire period of service was in the continental United 
States.  While the veteran did transfer to another military 
duty assignment due to some problems in service, the alleged 
sexual assaults did not occur until after his reassignment.  

The veteran contends in essence that he incurred a 
psychiatric disorder including depression and PTSD as a 
result of in-service sexual harassment.  Specifically, while 
serving in Idaho he reportedly was harassed and transferred 
to another base for dating a white woman.  At his new 
assignment at Lockbourne Air Force Base he reportedly was 
sexually propositioned and harassed by a sergeant.  
Purportedly, for about an eight month period, the sergeant 
would call him derogatory names, and pat him on the buttocks.  
This reportedly caused such emotional distress that he sought 
psychiatric care in service, and began abusing drugs and 
alcohol.

The Board recognizes that the veteran's own personal 
participation need not be strictly corroborated.  Suozzi v. 
Brown, 10 Vet. App. 307 (1997) (corroboration of every detail 
is not required to satisfy the § 3.304(f) requirement that 
there be credible supporting evidence that the claimed 
stressors actually occurred).  
Nevertheless, despite efforts by the RO to confirm the 
veteran's allegations, he has submitted no independently 
verifiable stressor evidence.  Although VA physicians have 
provided a diagnosis of PTSD (see, for example, VA treatment 
records dated February 2003), the Board may not grant service 
connection for PTSD in cases such as this without supporting 
evidence verifying the occurrence of the claimed stressors.  
Given the lack of supporting evidence required by the law, 
the greater weight of the evidence is against the veteran's 
claim of service connection.  Thus, entitlement to service 
connection for a psychiatric disorder on the basis of PTSD is 
denied.

Further, it is very significant that no medical professional 
has offered medical findings or opinions linking any claimed 
psychiatric disorder, including either depression or PTSD, to 
his military service.  On the contrary, in the last two VA 
examinations, VA physicians specifically opined that the 
veteran did not have PTSD, and his claimed psychiatric 
disorders, including depression and PTSD, were not found to 
be related to service.  Here, the VA examiners had an 
opportunity to review the veteran's medical history.  In 
contrast, it does not appear that the February 2003 diagnosis 
or the social worker supplying the March 2003 diagnosis from 
the Center for Behavioral Medicine had a similar opportunity 
to review all pertinent evidence.  In essence, the Board 
finds that while there is a disagreement among the several 
medical professionals who have weighed in on the question of 
whether the veteran suffers from PTSD, the evidence 
indicating that he does not have PTSD both in terms of 
quantity and quality outweighs that evidence tending to show 
that PTSD is present.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against 
finding that the veteran has a psychiatric disorder including 
depression and PTSD which is of service origin or is 
otherwise attributable to an event occurring in service.

The veteran's own allegations and written statements that he 
suffers from a psychiatric disorder including depression and 
PTSD due to service is not competent medical evidence as to 
the presence of any such disorder.  Here, there has been no 
showing that the veteran has the requisite medical knowledge 
or background to offer any such opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The evidence as a whole preponderates against finding that 
the veteran has a psychiatric disorder including depression 
and PTSD that is related to military service.  As the 
preponderance of the evidence is against the claim, service 
connection is denied.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include depressive disorder and PTSD, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


